SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

661
TP 12-02249
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF BENJAMIN BROWNLEE, PETITIONER,

                     V                                             ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (LEAH R. NOWOTARSKI OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by amended order of the Supreme Court, Wyoming County [Mark
H. Dadd, A.J.], entered December 12, 2012) to review a determination
of respondent. The determination found after a Tier II hearing that
petitioner had violated an inmate rule.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   June 7, 2013                           Frances E. Cafarell
                                                  Clerk of the Court